DETAILED ACTION
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6 and 15-16 are objected to because of the following informalities: The recitation of “or” in the Markush group instead of “and’ in this instance is improper. See MPEP 2173.05(h). Appropriate correction is required.
Claims 9 and 12 are objected to for omitting the phrase “of at least one of” after the word “comprises” in Line 1 of Claims 9 and 12. For the purpose of examination, consistent with the specification, claims 9 and 12 are being construed as if each claim includes the phrase “of at least one of” after the word “comprises” in Line 1 of Claims 9 and 12. Appropriate correction is required.
Claims 13-18 are objected to for the preamble improperly reciting “[a]n article according to claim 10.” It is suggested that the preamble of Claims 13-18 be amended to recite “the method according to claim 10 further comprising of  . . . .” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, Claims 1 and 10 each recite the limitation "the distal end" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2-9 and 11-18, Claims 2-9 and 11-18, are rejected under 35 U.S.C. 112(b) by virtue of each claim depending upon either Claim 1 or Claim 10.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Cox. (US 10,390,646 B1).
Regarding Claim 1, Cox (Fig. 5) discloses a tool (10, capable of being used for wiring) having a handle (15), a shaft (35/35’) extending from the handle (15), and a tooling element (30) on the distal end of the shaft (35/35’), wherein the tooling element (30) includes a pushing feature (the convex portions) and a pulling feature (the concave hook portions), capable of being utilized for the intended use of pulling and pushing objects such as wires. It is further noted that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 2, Cox (Fig. 5) discloses the article according to Claim 1, as previously discussed above, wherein the handle (15) comprise an injection molded polymer. See Col. 6, Lines 42-44.  It is further noted that Claim 2 is being construed as a product-by-process claim.  The patentability of a product does not depend on its method of production. See MPEP 2113. The determination of patentability is based on the product itself. Id. In this case, the material composition of the handle is inherently capable of being injection molded.
Regarding Claim 3, Cox (Fig. 5) discloses the article according to Claim 1, as previously discussed above, wherein the handle comprises gripping grooves or textured surface.  See Fig. 5 and Col. 7, Lines 44-47.
Regarding Claim 4, Cox (Fig. 5) discloses the article according to Claim 1, as previously discussed above, wherein the wiring tool, the shaft, the handle or a combination thereof comprise a dielectric material. For the purpose of examination, “dielectric material” is being construed to include polymeric materials, as indicated in Paragraph 0011 of the specification of the instant application. Cox Col. 6, Lines 42-44 discloses the handle (15) of Cox comprising of “polymeric material(s) (“plastic”).” Therefore, Cox discloses a handle (15) comprising of a “dielectric material.”  
Regarding Claim 5, Cox (Fig. 5) discloses the article according to Claim 1, as previously discussed above, wherein the shaft comprises a cross-sectional shape selected from a circle, a star, a cross, a square, a polygon, triangle or x-shape. See Fig. 7.
Regarding Claim 6, Cox (Fig. 5) discloses the article according to Claim 1, as previously discussed above, wherein the pushing feature or the pulling feature comprise a shape selected from a partial-circle, a partial oval, a partial ellipse, a curve, a partial square, or a partial rectangle. See Fig. 5. 
Regarding Claim 7, Cox (Fig. 5) discloses the article according to Claim 1, as previously discussed above, wherein the wire pushing feature or the wire pulling feature comprise a single structural element. See Fig. 5
Regarding Claim 9, Cox (Fig. 5) discloses the article according to Claim 1, as previously discussed above, wherein at least a portion of the wiring tool comprises of at least one of polyamides, polyimides, polyurethanes, polyolefins, polystyrenes, polyesters, polycarbonates, polyketones, polyureas, polyvinyl resins, polyacrylates, and polymethylacrylates. See Col. 6, Lines 42-44.
Regarding Claim 10, Cox (Fig. 5) discloses a method comprising forming a tool (10, capable of being used for wiring) having a handle (15), a shaft (35/35’) extending from the handle (15), and a tooling element (30) on the distal end of the shaft (35/35’), wherein the tooling element (30) includes a pushing feature (the convex portions) and a pulling feature (the concave hook portions), capable of being utilized for the intended use of pulling and pushing objects such as wires. It is further noted that recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 11, Cox (Fig. 5) discloses the method according to Claim 10, as previously discussed above, wherein the tool (10) is injection molded. See Col. 6, Lines 42-44.  
Regarding Claim 12, Cox (Fig. 5) discloses the method according to Claim 10, as previously discussed above, wherein at least a portion of the wiring tool comprises of at least one of polyamides, polyimides, polyurethanes, polyolefins, polystyrenes, polyesters, polycarbonates, polyketones, polyureas, polyvinyl resins, polyacrylates, and polymethylacrylates. See Col. 6, Lines 42-44.
Regarding Claim 13, Cox (Fig. 5) discloses the method according to Claim 10, as previously discussed above, wherein the handle comprises gripping grooves or textured surface.  See Fig. 5 and Col. 7, Lines 44-47.
Regarding Claim 14, Cox (Fig. 5) discloses the method according to Claim 10, as previously discussed above, wherein the wiring tool, the shaft, or the handle comprise a dielectric material. For the purpose of examination, “dielectric material” is being construed to include polymeric materials, as indicated in Paragraph 0011 of the specification of the instant application. Cox Col. 6, Lines 42-44 discloses the handle (15) of Cox comprising of “polymeric material(s) (“plastic”).” Therefore, Cox discloses a handle (15) comprising of a “dielectric material.”  
Regarding Claim 15, Cox (Fig. 5) discloses the method according to Claim 10, as previously discussed above, wherein the shaft comprises a cross-sectional shape selected from a circle, a star, a cross, a square, a polygon, triangle or x-shape. See Fig. 7.
Regarding Claim 16, Cox (Fig. 5) discloses the method according to Claim 10, as previously discussed above, wherein the pushing feature or the pulling feature comprise a shape selected from a partial-circle, a partial oval, a partial ellipse, a curve, a partial square, or a partial rectangle. See Fig. 5.
Regarding Claim 17, Cox (Fig. 5) discloses the method according to Claim 10, as previously discussed above, as previously discussed above, wherein the wire pushing feature or the wire pulling feature comprise a single structural element. See Fig. 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (Fig. 5) in view of Cox (Fig. 12).
Regarding Claim 8, Cox (Fig. 5) discloses the article according to Claim 7, as previously discussed above. 
Cox (Fig. 5) does not disclose wherein the single structural element comprises an s-shaped feature.
However, Cox (Fig. 12) teaches wherein the single structural element (32) comprises an s-shaped feature. See Fig. 12.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Cox (Fig.5) wherein the single structural element comprises an s-shaped feature, as taught by Cox (Fig. 12), for the purpose of allowing a user to more efficiently push/manipulate the tool against an object.
Regarding Claim 18, Cox (Fig. 5) discloses the method according to Claim 10, as previously discussed above.
Cox (Fig. 5) does not disclose wherein the single structural element comprises an s-shaped feature.
However, Cox (Fig. 12) teaches wherein the single structural element (32) comprises an s-shaped feature. See Fig. 12.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tool of Cox (Fig.5) wherein the single structural element comprises an s-shaped feature, as taught by Cox (Fig. 12), for the purpose of allowing a user to more efficiently push/manipulate the tool against an object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723